DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/15/2021 has been entered.  Claims 1-2, 4, 6-8, and 21-30 are pending in the application.  Claims 3 and 9-20 have been cancelled.  Claims 22-30 are new.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 1/15/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  
-Claim 1, line 12: the phrase “wherein fluid flows” appears to be positively reciting fluid.  This should be corrected to “wherein fluid is configured to flow”.
-Claim 22, line 11: the phrase “wherein fluid flows” appears to be positively reciting fluid.  This should be corrected to “wherein fluid is configured to flow”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the insertion configuration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the insertion configuration” to mean before the needle is removed from the IV catheter system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarlane (US Patent No. 4,710,173).
Regarding claim 22, McFarlane discloses an IV catheter system (see Fig. 1-3), comprising:
a catheter adapter (44) having a proximal end (right side of 44 in Fig. 1) and a distal end (left side of 44 in Fig. 1);
a cannula (14) extending through the catheter adapter (44), wherein a proximal end (13) of the cannula (14) comprises an opening (see Fig. 2-3) or the cannula (14) comprises a notch (note: only one of an opening or a notch is required by this claim); and
a needle hub (12) coupled to the proximal end (right side of 44 in Fig. 1) of the catheter adapter (44), wherein the needle hub (12) comprises a flashback chamber (flashback chamber defined by fluid flow from pocket 16 all the way to proximal groove 34) in fluid communication with the opening of the proximal end (13) of the cannula (14) or the notch (note: only one of an opening or a notch is required by this claim), wherein the flashback chamber comprises a pocket (16) and an elongated visualization channel (channel 40/42 between grooves 26 and 27), wherein the pocket (16) is distal to and deeper than the elongated visualization channel (channel 40/42 between grooves 26 

Regarding claim 23, McFarlane discloses the IV catheter system of claim 22, wherein the elongated visualization channel (channel 40/42 between grooves 26 and 27) is disposed on a top of the needle hub (12) (see Fig. 3) (note: “disposed on a top” is interpreted as being orientation dependent, meaning a user holding the device in an orientation with the cannula tip 15 facing upward shows that the visualization channel (channel 40/42 between grooves 26 and 27) is on a top of the needle hub 12).

Regarding claim 24, McFarlane discloses the IV catheter system of claim 22, wherein the groove (grooves 26 and 27) is straight (see Fig. 3).

Regarding claim 27, McFarlane discloses the IV catheter system of claim 22, further comprising a sleeve (46) configured to provide a seal around the needle hub (12), wherein the sleeve (46) forms an outer wall of the flashback chamber (see Fig. 2-3), wherein at least a portion of the sleeve (46) aligned with the flashback chamber is transparent or semi-transparent (see col. 4 lines 23-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US Patent No. 4,710,173), as applied to claim 22 above, in view of Adams (US Patent No. 7,635,352).
Regarding claim 26, McFarlane discloses the IV catheter system of claim 22, wherein fluid is configured to fill the pocket (16) prior to entering the visualization channel (channel 40/42 between grooves 26 and 27).  However, McFarlane fails to 
Adams discloses an IV catheter system (see Fig. 9) wherein the cannula (132) comprises the notch (131), wherein the notch (131) is disposed in the pocket (annular space – see col. 5 lines 47-67) when the IV catheter system is in the insertion configuration.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of McFarlane to have a notch rather than an opening in order to cooperate with a lock in the catheter system which prevents unwanted distal or proximal movement of the needle (see Adams col. 5 lines 47-67).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US Patent No. 4,710,173), as applied to claim 27 above, in view of Howell (CA 2201055 A1).
Regarding claim 28, McFarlane discloses the IV catheter system of claim 27.  However, McFarlane fails to disclose that the needle hub is secured within the sleeve via one or more retention features.
Howell discloses an IV catheter system wherein the needle hub (21) is secured within the sleeve (30) via one or more retention features (31 and 26) (see Fig. 2, page 5 lines 23-26, page 6 lines 1-2).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub of McFarlane with the retained sleeve of Howell in order to provide ease of gripping (see Howell page 5 lines 14-15).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US Patent No. 4,710,173), as applied to claim 27 above, in view of Burkholz (US Patent Application Publication No. 2010/0249713).
Regarding claim 29, McFarlane discloses the IV catheter system of claim 27.  However, McFarlane fails to disclose that the sleeve is integrally formed with a grip extending outwardly from the sleeve.
Burkholz discloses a hub (20) which is integrally formed with a grip (30) extending outwardly from the hub (20) (see Fig. 2).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of McFarlane with the integral grip of Burkholz in order to increase the options for methods of gripping the catheter for different insertion methods without the possibility of creating an “over the bevel” condition (see Burkholz par. [0036]-[0037]).

Regarding claim 30, modified McFarlane discloses the IV catheter system of claim 29 substantially as claimed.  However, modified McFarlane fails to disclose that the catheter adapter comprises a wing forming a securement platform, wherein the wing is slidably positioned on top of the grip. 
Burkholz discloses a catheter adapter (16) comprising a wing (62) forming a securement platform (see par. [0025]), wherein the wing (62) is slidably positioned on top of the grip (see Fig. 1-2; the Examiner notes that “on top” in claim 30 is interpreted broadly as “above the grip”, which is dependent upon the orientation of the catheter .

Allowable Subject Matter
Claims 1-2, 4, 6-8, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an IV catheter system, as claimed, specifically including a reservoir and a drain channel, wherein fluid flows from the elongated visualization channel to the reservoir disposed underneath the elongated visualization channel via the drain channel, wherein the drain channel extends outwardly from the elongated visualization channel.  The closest prior art (Antonucci, US Patent Application Publication No. 2015/0025466) discloses an IV catheter system (see Fig. 5) having a catheter adapter (64), a cannula (14), and a needle hub (18) having a flashback chamber (20) comprising a pocket (vertical portion of 20 in Fig. 5) and a visualization channel (horizontal portion of 20 in Fig. 5) comprising a straight groove extending along a majority of the length of the needle hub (18).  However, Antonucci fails to disclose a reservoir and a drain channel, wherein fluid flows from the elongated visualization channel to the reservoir disposed 
Claims 2, 4, 6-8, and 21 are allowed by virtue of being dependent upon allowable claim 1.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In regards to dependent claim 25, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an IV catheter system, as claimed, specifically including that the groove extends along a majority of the length of the needle hub.  The closest prior art (McFarlane, US Patent No. 4,710,173) fails to disclose that the groove (grooves 26 and 27 of McFarlane) extends along a majority of the length of the needle hub (12 of McFarlane).  Additionally, it would not have been obvious to modify the McFarlane device to lengthen the groove 26/27 to extend along a majority of the length of the needle hub 12 because it would require substantial redesign of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783